Citation Nr: 0422920	
Decision Date: 08/19/04    Archive Date: 08/24/04

DOCKET NO.  98-19 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to compensation benefits under the provisions of 
38 U.S.C. § 1151 for recurrent urinary and vaginal problems.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the 
U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and S.G.


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to January 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 decision by the RO.

This case was previously before the Board in September 1999 
and May 2003.  On both occasions, it was remanded to the RO 
for further development.

For reasons discussed below, this appeal is again being 
REMANDED to the RO, via the Appeals Management Center (AMC) 
in Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  Under the 
VCAA, when VA receives a complete or substantially complete 
application for benefits, it is required to provide the 
claimant and her representative with notice of certain 
matters.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004), the United States Court of 
Appeals for Veterans Claims (Court) held that the VCAA 
requires VA to inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  The Court also held that VA 
must request that the claimant provide any evidence in her 
possession that pertains to the claim.  Id.

When the Board remanded this case to the RO in May 2003, it 
requested, among other things, that the RO undertake action 
to provide the veteran with VCAA-compliant notice.  The Board 
specifically asked that she and her representative be advised 
"of the evidence necessary to substantiate the claim for 
compensation benefits under 38 U.S.C. § 1151 for recurrent 
urinary and vaginal problems".

Unfortunately, the requested development has not been 
completed.  Although the RO sent the veteran a VCAA notice 
letter in May 2003, the letter incorrectly stated that she 
had previously been denied "service connection" for 
recurrent urinary and vaginal problems, and that VA needed 
"new and material evidence" in order to "reconsider" the 
claim.  In addition, while the letter informed the veteran of 
the evidence that would be needed to support a claim for 
service connection, it did not contain any information with 
respect to the evidence necessary to substantiate a claim for 
compensation benefits under 38 U.S.C. § 1151.

The Court has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, moreover, that if the Board proceeds with final 
disposition of an appeal, and the remand orders have not been 
complied with, the Board itself errs in failing to ensure 
compliance.  Id.  Given those pronouncements, and the fact 
that the development sought by the Board in this case has not 
been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2003).

For the reasons stated, this case is REMANDED to the RO via 
the AMC for the following actions:

1.  The RO should send an appropriate VCAA 
notice letter to the veteran and her 
representative.  The notice must inform the 
claimant of any information and evidence not 
of record (1) that is necessary to 
substantiate her claim under 38 U.S.C. § 
1151; (2) that VA will seek to provide; and 
(3) that she is expected to provide.  The 
notice must also include a request that she 
provide any evidence in her possession that 
pertains to the claim.

2.  After the veteran and her representative 
have been given an opportunity to respond to 
the notice letter, the RO should review the 
record and take adjudicatory action on the 
claim here in question.  If any benefit 
sought remains denied, the RO should issue a 
supplemental statement of the case (SSOC) to 
the veteran and her representative.

After the veteran and her representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until she receives further 
notice, but she may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2003).


